Citation Nr: 9920225	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefits, including an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
January 1970.

This appeal arises from an April 1996, Department of Veterans 
Affairs (VARO), Baltimore, Maryland rating decision, which 
denied the appellant's claim for entitlement to service 
connection for post traumatic stress disorder, a right knee 
disability, and a skin disorder, including as a result of 
Agent Orange; and denied his claim for entitlement to a 
permanent and total disability rating for nonservice-
connected pension benefits, including an extraschedular 
evaluation.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1967 to 
January 1970.

2.  Competent medical evidence does not establish that the 
appellant currently manifests post traumatic stress disorder 
as the result of a verified stressor during service. 

3.  Competent medical evidence does not establish that the 
appellant manifests a right knee disability that originated 
during service, or that his osteoarthritis originated within a 
year of service.

4.  Competent medical evidence does not establish that the 
appellant currently manifests a skin disorder, namely 
diagnosed post-inflammatory hypopigmentation and eczema, that 
originated during service or as the result of exposure to 
Agent Orange during service. 

5.  The appellant is 53 years old.  He is has 3 years of high 
school education and training in heavy equipment operation.

6.  The appellant has no incapacitating and very slight, 
functionally limiting physical disabilities.

7.  The appellant does not have permanent disabilities which 
preclude all forms of substantially gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for post 
traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
right knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

3. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a skin 
disability resulting from Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307 
(1998).

4.  The appellant is neither totally disabled nor unemployable 
because of permanent disability.  38 U.S.C.A. §§ 1155, 
1502(a)(1) (West 1991); 38 C.F.R. §§ 3.321, 3.342(b)(3), Part 
4, Diagnostic Codes 5257, 7305, 7806, 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for post traumatic 
stress disorder, a right knee disability, and a skin disorder 
claimed as exposure to Agent Orange.  Under pertinent law and 
VA regulations, service connection may be granted if either of 
the disabilities was incurred or aggravated during service or 
as a result of service, or if a psychiatric disorder or 
arthritis manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

1.  Entitlement to service connection for post traumatic 
stress disorder.

The Board will first review the appellant's pertinent history.

A review of the appellant's service personnel records shows 
that his primary military occupational specialty (MOS) was 
that of Supply Specialist.  Service records show that he was 
awarded the National Defense Service Medal; the Vietnam 
Service Medal; the Vietnam Campaign Medal; and the Army 
Commendation Medal.

Service medical records reveal that the appellant was 
referred for psychiatric observation in September 1968.  
However, no disease was found and the appellant was 
psychiatrically cleared for any action deemed necessary by 
command.

Military treatment records further reveal that the appellant 
was again referred for a psychiatric examination in November 
1969 because of his difficulty with officers and NCO's, 
chronic complaining, resentment towards discipline, and 
excessive use of alcohol.  There was no evidence of 
psychosis, incapacitating neurosis, or organic brain disease 
present.  His affect was somewhat blunted and he seemed to 
have little insight into his behavior.  His lack of judgment 
and impulsivity were overwhelming.  The examiner found no 
psychiatric disease or defect which warranted disposition 
through medical channels.  He diagnosed character behavior 
disorder, and severe, chronic passive aggressive personality 
that existed prior to service.  He recommended that the 
appellant be administratively separated from the military.  
He noted that the decision as to whether the appellant should 
be eliminated as unfit or as unsuitable should be based on an 
evaluation of his conduct and not on the psychiatric 
diagnosis.  

The appellant's November 1969 psychiatric examination at the 
time of his military separation was normal.

In a February 1995 letter to the appellant, Marianne Cloeren, 
M.D., M.P.H., of the VA, indicated that she felt the appellant 
needed to be evaluated and treated for post traumatic stress 
disorder.

A VA post traumatic stress disorder examination was conducted 
in February 1996.  The appellant claimed that he had received 
treatment for post traumatic stress disorder.  He claimed that 
he had occasional nightmares and flashbacks, not brought on by 
any particular stressors.  He did not seem to be preoccupied 
by thoughts of Vietnam, but reported that he witnessed the 
death of close friends.  He was not anxious or depressed on 
examination, and admitted that he had had a problem with 
excessive drinking for many years.  He exhibited no signs of 
organicity or psychosis.  He did not appear depressed, but was 
mildly anxious.  The examiner concluded that the appellant did 
not meet the listings for a diagnosis of post traumatic stress 
disorder, and diagnosed a long history of alcohol abuse, in 
poor remission.

At his August 1996 hearing on appeal, the appellant testified 
that he was diagnosed as having PTSD at the VA in January 
1995, and that he was receiving treatment.

VA treatment records dated from January 1995 to September 1996 
merely noted possible PTSD, mild, on a problem list in 
September 1996. 

A February 1997 letter from a VA addictions therapist, James 
G. Lilly B.S., C.A.A.C., was submitted, which indicates that 
the appellant attended and completed a Substance Abuse 
Treatment Unit Inpatient Program in September 1996.  He was 
reportedly counseled weekly for post traumatic stress disorder 
and substance abuse, and had shown a sincere desire to follow 
a program of recovery.

At his March 1999 hearing on appeal, the appellant again 
testified regarding his claim for post traumatic stress 
disorder.  He reported that he had been receiving treatment 
for PTSD for about 5 years.  

A January 1999 VA treatment entry was submitted which 
indicated diagnoses of alcoholism; possible PTSD/dysthymia; 
nicotine dependence, in remission; and bilateral cataracts.  
The appellant was prescribed Antabuse, Trazodone for sleep, 
and Paxil for depression.

Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and service.  

The Court has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  This means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  Service connection 
for PTSD requires (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  The claimed stressor may be the 
result of either a combat or non-combat experience.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).

After a contemporaneous review of the record, it is found that 
the appellant's claim for service connection for PTSD is not 
well grounded.  The SMRs pertaining to the appellant's period 
of honorable military service do not mention the presence of a 
chronic acquired psychiatric disorder and refer only to a pre-
existing personality disorder.  The Board notes that mere 
congenital or developmental defects, including personality 
disorder and mental deficiency, are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9 (1998).  Although 
treatment records first noted that the appellant had 
"possible" PTSD in January 1995, 25 years after service, a 
comprehensive VA psychiatric examination revealed that the 
appellant "did not meet the listings" for a diagnosis of 
PTSD, and the most recent January 1999 VA treatment entry 
merely notes "possible" PTSD.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for service connection for PTSD, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claim, 
therefore, must be denied.  And since the appellant has 
failed to present a well grounded claim, the VA has no duty 
to assist him further in the development of facts pertinent 
to his claim.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

2.  Entitlement to service connection for a right knee 
disability.

The appellant's March 1966 military enlistment examination 
reported that his musculoskeletal system and lower 
extremities were normal on examination.  Service medical 
treatment records were negative for any complaints or 
findings referable to the appellant's right knee, and his 
November 1969 separation examination, likewise, described his 
musculoskeletal system and lower extremities as normal.  

A hospitalization summary from the University of Maryland, 
Maryland Institute for Emergency Medical Services Systems, 
for a period of admission from October 1984 to November 1984, 
reported that the appellant was struck by an automobile while 
a pedestrian.  Discharge diagnoses included a C6 compression 
fracture, avulsion of the anterior cruciate ligament from the 
tibial insertion of the right knee, torn medial collateral 
ligament in the posterior joint capsule of the right knee, 
and compartment syndromes of the legs bilaterally.  The 
appellant was to be transferred to Montebello, and followed 
from a neurological and orthopedic standpoint.

A March 1985 Attending Physician's Report from Hartford, and 
a March 1985 form from the United States Fidelity and 
Guaranty Company, both completed by Charles Wiles, M.D. of 
the University of Maryland Hospital Shock Trauma Unit in 
order to determine benefits due under the "No Fault" law 
and Maryland Economic Loss Protection Law, were submitted.  
The appellant's physician indicated that the appellant had a 
C6 compression fracture, avulsion of the anterior cruciate 
ligament from the tibial insertion of the right knee, torn 
medial collateral ligament in the posterior joint capsule of 
the right knee, and compartment syndromes of the legs 
bilaterally.  It was reported that the appellant's symptoms 
first appeared on 10-27-84; that the appellant had never had 
the same or a similar condition; and that the condition was 
"solely" a result of the reported accident.

A VA examination was conducted in March 1986.  The appellant 
reported that he was involved in an automobile accident in 
1984 and sustained a fracture of the neck, right knee and 
left leg.  In reference to his right knee, he claimed that 
his knee felt tight and numb sometimes.  The examiner 
observed that the appellant walked into the examining room in 
no acute pain or distress and without any noticeable limp.  
Examination of his right knee revealed that it was larger 
than the opposite side.  There was a perpendicular, nontender 
scar over the anterior surface of the knee, and a bony, 
nontender irregularity over the medial plateau of the tibia 
on that side.  There was no lacity.  Pertinent diagnoses 
included status post operative open reduction fracture of the 
right leg, and degenerative osteoarthritis of both knees. 

An October 1986 Report of Accidental Injury indicated that 
the appellant claimed that he sustained multiple injuries, 
including a right knee injury, as the result of a motor 
vehicle accident in October 1984.

A July 1987 Administrative Decision found that the 
appellant's disabilities, sustained as a result of his 
accident in October 1984, were the result of willful 
misconduct and entitlement to benefits was denied.

A VA joints examination was conducted in March 1996.  The 
appellant first claimed that there was no injury during 
service, but then claimed that he injured his right knee in 
1968 when he was hit by an ambulance.  He reported that he 
was told there was no fracture, and was given some pills with 
no further treatment.  He claimed that his knee was alright, 
but that it bothers him now, due to an injury he had in 1984 
when he was hit by a car.  He denied any problems with his 
knee, other than numbness over the pins placed following the 
accident in 1984.  He could bend his knee and had no pain, 
just a numb feeling.  X-rays of his right knee revealed that 
bone and joint structures appeared intact, with orthopedic 
screws inserted across the proximal metaphysis of the tibia 
in the apparent treatment of an old fracture which had 
completely healed.  A faintly defined density seen adjacent 
to the posterior limits of the condylar end of the tibia may 
have represented an old chip fracture.  The examiner 
diagnosed a history of contusion of the right knee, service 
related, not causing any functional disability; and history 
of reduction with internal fixation, upper tibial plateau, 
right knee, nonservice related, which occurred in 1984.

At his August 1996 hearing on appeal, the appellant testified 
that he injured his knee during service.  He claimed that he 
had trouble with his right knee after service, but was first 
sought treatment in 1984.  At his March 1999 hearing on 
appeal, the appellant testified that he was treated for his 
knee condition following service in 1984 or 1985.  He claimed 
that he was told he had a "broken" ligament in his "left" 
knee and that it was an old injury.

Analysis

The Board finds that the evidence does not establish that a 
right knee disability was incurred or aggravated during 
service, or that osteoarthritis manifested within one year 
thereafter.  In so finding, the Board places emphasis on the 
appellant's military records which are entirely negative for 
any findings referable to his right knee; his post service 
medical records which first indicate a right knee disability 
specifically attributed to a motor vehicle accident in October 
1984; and the claims statements from the appellant's physician 
which specifically report "no" claimed disability prior to 
the accident in 1984.

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic right knee disability 
that originally manifested or was aggravated during service, 
or within one year, it is found that the claim presented is 
not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992) (lack of evidence of the claimed disability related to 
in-service incurrence or aggravation).  Therefore, VA's duty 
to assist the appellant in the development of this issue is 
not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has a right 
knee disability that originally manifested during service, his 
assertions of medical diagnoses and opinions on causation 
alone are not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a right 
knee disability that was incurred or aggravated during 
service, or within one year thereafter.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

3.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

The appellant is also seeking service connection for a skin 
disorder as the result of exposure to Agent Orange during 
service.  

The appellant's military medical records are completely devoid 
of any complaints or findings referable to a skin disorder, 
and his skin was described as normal at the time of his 
November 1969 military separation examination.

A VA examination conducted in March 1986, was negative for any 
complaints or findings referable to a skin disorder.

A February 1995 letter to the appellant from Marianne Cloeren, 
M.D., M.P.H., of the VA, reported that the appellant's Agent 
Orange examination revealed nothing on physical examination or 
laboratory tests to indicate that he had one of the conditions 
attributable to Agent Orange exposure.  

August 1995 treatment records reported that the appellant 
complained of a rash on his hands, legs, and feet since June.  
He claimed that he used cortisone cream with improvement.  He 
had no other complaints, and was referred for a dermatologic 
consult.  A February 1996 entry reported that the appellant 
denied any complaints and was doing well.  Diagnoses included 
a history of alcoholism, stable, and eczema of his lower 
extremities treated with topical cream.  He was to return in 6 
months.

A March 1996 VA skin examination was conducted.  The appellant 
reported a 4-month history of a pruritic scaling rash on his 
lower extremities and palms, which had been treated with 
triamcinolone ointment and hydrocortisone cream and resolved 
in 4 months.  The appellant was asymptomatic at the time of 
examination.  His palms were clear.  His legs showed scattered 
2-4 mm. hypopigmented macules on his shins.  There was a 5 x 4 
cm. hyperpigmented macular area of skin at a prior skin graft 
site.  The impression was of post-inflammatory 
hypopigmentation, and eczematous dermatitis, resolved.

At his August 1996 hearing on appeal, the appellant testified 
that he had a skin problem on his hands, for which he first 
sought treatment in 1995.  

At his March 1999 hearing on appeal, the appellant again 
testified that he had a skin disorder.  He claimed that it 
would go into remission, but reappear.  He reported that he 
first developed the disorder about 6 months after service.

Analysis

The regulations pertaining to Agent Orange exposure were 
expanded to include all herbicides used in Vietnam, and 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1998).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma.  Id.  Regarding chloracne, and acute and 
subacute peripheral neuropathy, regulations only provide a 
presumption of service connection if the disease is manifested 
within a year of service.  38 C.F.R. § 3.307(a)(6) (1998).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1998).  If a veteran who served 
in Vietnam during the Vietnam era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed.  38 C.F.R. § 3.307(6)iii (1998).  

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include skin cancer, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341(1996).

Medical treatment records are negative for any of the 
presumptive disorders associated with exposure to Agent 
Orange.  Likewise, the medical record is devoid of any 
treatment attributed to exposure to Agent Orange.  Military 
medical records describe the appellant's skin as normal.  Post 
service records first indicate complaints referable to the 
appellant's skin in August 1995, since June 1985, more than 25 
years after military service, which were treated with topical 
cream and later diagnosed as hypopigmentation and eczema.  No 
diagnosis of any of the presumptive disorders is of record.

Therefore, the Board finds that the objective medical evidence 
does not substantiate that the appellant currently manifests a 
skin disability that manifested during service or is related 
to exposure to Agent Orange.  In so finding, the Board places 
emphasis on the appellant's service medical records, which are 
negative for any skin disorder that manifested during service; 
the lack of treatment or diagnosis of chloracne after service; 
and the lack of treatment or diagnosis of a skin disorder 
after service until August 1995, more than 25 years after 
service.

The Board has considered the statements of the appellant 
claiming that he has a skin disorder as the result of exposure 
to Agent Orange.  However, as the appellant is a layman, his 
contentions are not probative, as he is not competent to 
provide a medical diagnosis or opinion on causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As mentioned, 
regulations allow for service connection for disabilities that 
manifest during service; or specific disabilities which are 
presumed to have manifested during service if manifested to a 
compensable degree within one year thereafter; or disabilities 
presumed to be the result of exposure to Agent Orange.  The 
appellant does not have a diagnosis of a disorder presumed to 
be related to Agent Orange exposure, and his skin disorder, 
was diagnosed as hypo/hyperpigmentation and eczema years after 
service.  He has presented no medical opinion linking this 
skin disorder to service.

VARO has fulfilled its obligation under section 5103(a) in 
its Statement and Supplemental Statement of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has a skin 
disorder related to his military service.  Additionally, by 
this decision, the Board is informing the appellant of what 
is necessary to make his claim well grounded.

PENSION

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefits, including an 
extraschedular evaluation.

Initially, regarding his claim for nonservice-connected 
pension benefits, the Board finds that the appellant has 
satisfied his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim for nonservice-
connected disability pension is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

A review of the record discloses that the appellant is 53 
years old.  He has a high school education with 8 months of 
training in heavy equipment operation.  At the time of his 
February 1996 psychiatric evaluation and August 1996 hearing 
on appeal, the appellant reported that he had last worked one 
year earlier at a chicken factory.

As previously reported, the appellant was struck by an 
automobile while a pedestrian in October 1984.  Diagnoses 
included a C6 compression fracture, avulsion of the anterior 
cruciate ligament from the tibial insertion of the right knee, 
torn medial collateral ligament in the posteror joint capsule 
of the right knee, and compartment syndromes of the legs 
bilaterally.

A March 1986 VA general medical examination was essentially 
negative, with the exception of a history of stomach ulcers 
which was not detected on examination.  An orthopedic 
examination revealed a history of compression fracture of C6, 
not evident at the time, status post operative open reduction 
residuals of a fracture of the right leg, and residuals of a 
fracture of the left leg, and degenerative osteoarthritis of 
both knees.

A July 1987 Administrative Decision found that the appellant's 
disabilities, sustained as a result of his accident in October 
1984, were the result of willful misconduct and entitlement to 
benefits was denied.  Therefore, VARO denied the appellant's 
claim for permanent unemployability on either a schedular or 
extraschedular basis as, aside from the disabilities stemming 
from the appellant own willful misconduct, there was 
insufficient disability to establish entitlement to benefits.

A hospitalization report, dated in August 1987, from Memorial 
Hospital indicated that the appellant was treated for a small 
bowel obstruction, secondary to post operative adhesions.  The 
appellant freely admitted to excessive use of alcohol.  He 
stated that he had had "tick fever" several weeks earlier, 
and that he had been hit by an automobile several years ago.  
Otherwise, the appellant stated that he usually enjoyed good 
health. 

A September 1996 VA treatment entry reported that the 
appellant had no physical limitations except for left shoulder 
pain.  He was able to ride a bike for 5 minutes without 
problems.

The disabilities claimed by the appellant to render him 
totally disabled and unemployable are a psychiatric disorder, 
claimed as PTSD, a right knee disability, and a skin disorder.

Analysis

The appellant is seeking a permanent and total disability 
rating for pension purposes. 

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1502, 1521 (West 1991).  If 
the veteran's disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. § 3.340, 
3.342 and Part 4 (1998).  If appropriate, a permanent and 
total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) (1998) where a 
basically eligible veteran fails to meet the disability 
percentage requirements, but is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  See Talley v. 
Derwinski, 2 Vet.App. 282 (1992).  Disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (1998).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's disabilities.  Roberts 
v. Derwinski, 2 Vet.App. 387 (1992).  Moreover, the Board 
notes that the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  This includes the 
requirement to examine the entire history of the veteran's 
disabilities.  Id. at 390, and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Under 38 C.F.R. § 4.25, a veteran's disability evaluations are 
to be combined to determine how the efficiency of the 
individual has been affected by his/her various disabilities.  
Disabilities are combined based upon the combined rating table 
contained in 38 C.F.R. § 4.25, not merely added together.

Determinations of permanent total disability for pension 
purposes will be based on disabilities not the result of 
willful misconduct.  38 C.F.R. § 3.314 (1998).

Average Person Test 

In determining whether or not the right to receive a pension 
exists, it must first be decided if the veteran is entitled to 
these benefits under the average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (1998).  This 
standard states, in essence, that a person is considered to be 
permanently and totally disabled when an impairment of mind or 
body is present which is sufficient to render it impossible 
for the average person to follow substantially gainful 
employment, provided that this impairment is reasonably 
certain to continue throughout the lifetime of the disabled 
person.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (1998).  It is further noted that the rating is based 
primarily upon the average impairment in earning capacity; or, 
in other words, upon the economic or industrial handicap that 
must be overcome.  The rating is not to be determined by the 
individual veteran's success in overcoming his handicap.  With 
this in mind, the Board notes that complete consideration will 
be given to unusual physical or mental effects in individual 
cases, to the effects of occupational activities, to defects 
which would prevent the usual amount of success in overcoming 
the effects of the disability, and to the overall effect of a 
combination of disabilities.  38 C.F.R. § 4.15 (1998).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming  permanently 
helpless or permanently bedridden.  38 C.F.R. § 4.15 (1998).

In the instant case, the most recent evidence of record does 
not indicate that the appellant is entitled to a permanent and 
total disability rating under the average person standard.  
The Board places emphasis upon his medical treatment records 
which indicate that, at the time of treatment for an acute 
bowel obstruction, the appellant expressed that he generally 
enjoyed good health, and that he had no physical limitations 
other than shoulder pain in September 1996.  While the 
appellant has not personally succeeded in maintaining long-
term employment and freely admits to the excessive use of 
alcohol, there is no indication that any disability not of 
willful misconduct origin would prevent the average person 
from retaining and maintaining substantially gainful 
employment. 

A veteran who is unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are 
reasonably likely to be permanent shall be rated as 
permanently and totally disabled under 38 C.F.R. § 4.17 (1998) 
provided that the percentage requirements of 38 C.F.R. § 4.16 
(1998) are met.  Section 4.16 states that total disability 
ratings may be assigned when the schedular rating is less than 
total, in those cases where there is only one disability and 
that disability is rated at 60 percent or more, or when there 
are two or more disabilities and at least one disability is 
rated at 40 percent or more.

In this case, the appellant does not meet the basic 
requirements for the assignment of a permanent and total 
disability rating under 38 C.F.R. §§ 4.16 and 4.17 (1998).  
The appellant does not have a total schedular rating.  The 
appellant has no service-connected disabilities, and his 
nonservice-connected right knee disability has been found to 
be the result of willful misconduct and is no more than 10 
percent disabling.  Clearly, he has not met the basic 
percentage requirements to qualify for a pension under 
38 C.F.R. §§ 4.16 and 4.17 (1998).

Subjective Test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (1998) have not been met, this case must be 
considered on an extraschedular basis.  Under 38 C.F.R. 
§ 3.321 (1998), consideration will be given to the veteran's 
age, education, and work experience in determining whether the 
veteran is unable to obtain or maintain some form of 
substantially gainful employment.  In this case the Board 
notes that the appellant is only 53 years of age.  He has 3 
years of high school education with 8 months training in the 
operation of heavy machinery.

After carefully considering all the evidence of record, the 
Board is of the opinion that the appellant's current 
disabilities are not so disabling as to permanently preclude 
him from performing substantially gainful employment.  The 
appellant's physical complaints are not so severe as to 
prevent all forms of substantially gainful employment in light 
of his age, education, and work experience.

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a permanent and total 
rating for pension purposes based upon an extraschedular 
basis.





	(CONTINUED ON NEXT PAGE)




ORDER

Having found the claim for entitlement to service connection 
for post traumatic stress disorder not well grounded, the 
appeal is denied.

Having found the claim for entitlement to service connection 
for a right knee disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a skin disorder not well grounded, the appeal is denied.

A permanent and total disability rating for pension purposes 
is denied.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


